Citation Nr: 1735356	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as due to an undiagnosed illness.

2. Entitlement to service connection for a skin disability, including as due to an undiagnosed illness.  

3.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory disability, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from June 1988 to December 1988 and had a period of active duty service in the United States Army from September 1990 to July 1991, with additional service in the Army Reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

These matters were remanded by the Board in October 2015 for additional development.

In addition to the issues listed above, the Board remanded claims for service connection for posttraumatic stress disorder (PTSD) and a left eye condition.  The RO granted service connection for both disorders in November 2016.  The Veteran has not filed a notice of disagreement (NOD) with regard to the November 2016 decision, which represented a full grant of benefits.  Therefore, these issues are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's sleep apnea was not due to his ACDUTRA or active duty service.

2.  The preponderance of evidence reflects that the Veteran's skin condition was not due to by his ACDUTRA or active duty service.

3.  The preponderance of evidence reflects that the Veteran does not have chronic fatigue syndrome.

4.  The preponderance of evidence reflects that the Veteran's respiratory condition was not due to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  The criteria for service connection for a skin condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

4.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in June 2007 and September 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private medical records, his VA treatment records, and the reports of his VA examinations.  The Board remanded the case in October 2015 for the VA to obtain the Veteran's private dermatology records, Army Reserve records, and all VA treatment records from September 2012.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes VA sent a letter in December 2015 to the Veteran requesting the Veteran's dermatology records and supplied him with release forms.  He did not return the forms. Further, VA requested all the Veteran's STRs and received a memorandum in February 2016 indicating there were no additional records to provide.  The Veteran's claims file includes his VA treatment records from September 2012.  Thus, the Board finds there has been substantial compliance with the remand directives.  Moreover, the Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In October 2015, the Board remanded the case for VA examinations.  The Veteran received a VA examination for his sleep apnea in January 2016, and in February 2016, received VA examinations for his chronic fatigue syndrome, respiratory condition, and skin condition.  The Board finds the January 2016 and February 2012 VA examinations were adequate as the examiner reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and provided detailed findings.  Accordingly, the Board's duty to assist has been fulfilled.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014).  The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2016).  

To grant service connection for a claimed disability, a Persian Gulf Veteran must exhibit objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  The claimed disability must be characterized by symptomatology that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as CFS, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014).  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117 (West 2014).

For a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2016).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Sleep Apnea

The Board notes the Veteran was diagnosed with sleep apnea in 2010.  The Veteran's April 1991 STR and April 1991 Redeployment examination document that the Veteran had trouble sleeping in service, though no diagnosis was mentioned.  The evidence of record also includes the Veteran's complaints and a lay statement from the Veteran's ex-wife discussing the Veteran's sleeping troubles.  Additionally, the Veteran has a documented history of receiving treatment for sleep apnea from VA and his private doctor.

The Veteran received a VA examination in January 2016.  The examiner noted that the Veteran's continued report of sleep disturbances was due to his PTSD.  The examiner noted there was no evidence in the record to substantiate that sleep apnea caused the Veteran's sleep problems in service.  Furthermore, the examiner noted that the Veteran was not diagnosed with sleep apnea until many years after service.  The examiner found that the lay evidence was insufficient to counter the lack of medical evidence.  Therefore, the examiner concluded the Veteran's sleep apnea was not due to his military service.

The Board considers the lay evidence from the Veteran and his wife that the Veteran had sleep disturbances in service.  The Board also notes that the Veteran's STRs show he had trouble sleeping in service.  However, the Veteran's STRs lack any treatment or diagnosis in service for sleep apnea.  In addition, the lay statements are reported as sleep disturbances and nightmares, which are symptoms already contemplated by the Veteran's service-connected PTSD.  

Further, the Veteran was not diagnosed with sleep apnea until 2010.  The evidence of record shows the Veteran's complaints of snoring began in 2009.  Accordingly, while the Board considers the Veteran's lay statements of sleep disturbances, the Veteran's own reports of snoring begin many years after service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regard to the theory that the Veteran's sleep apnea is caused by his service in the Southwest Asia theater of operations during the Persian Gulf War, he has been diagnosed with sleep apnea.  Therefore he does not have an undiagnosed illness or a chronic multisymptom illness and presumptive service connection is not warranted.  38 C.F.R. § 3.317. 

Thus, the Board finds the medical evidence of record is more probative than the lay evidence.  Accordingly, the Board finds the preponderance of evidence is against the claim, and service connection is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

B. Skin Disability 

The Board notes the Veteran's STRs are silent for the Veteran's complaints, diagnosis, or treatment of any skin condition.  The evidence of record contains lay statements from the Veteran's relatives stating that when the Veteran returned from overseas with bumps on his skin that he did not previously have.  In June 2002, the Veteran received a biopsy which found the Veteran had keratin cysts on his body and was given a topical cream.  Subsequently, the Veteran received treatment privately and at VA facilities for his skin condition.  

In February 2016, the Veteran received a VA examination.  The Veteran stated that the onset of his skin condition was many years ago.  The examiner considered the lay statements from the Veteran, his family, and classmates but noted they were not competent to make a medical diagnosis or attribute the Veteran's symptoms to a known medical diagnosis.  The examiner explained, "...symptoms are not typically synonymous to one medical condition and can be multifactorial."  The examiner concluded the Veteran's keratin granulomas were not related to service because based on the evidence and literature there is no definite etiology for this condition. 

The Board finds the February 2016 VA examination adequate.  The examiner reviewed the claims file and considered the lay evidence.  Thus, the February 2016 is afforded high probative value.  

The examiner further noted that keratin granuloma is a diagnosed illness.  Thus, presumptive service connection is not warranted.  38 C.F.R. § 3.317.  

The lay statements of record are also competent as they relate to descriptions of the Veteran's skin symptoms such as a rash, bumps on the skin, lumps on the body, and raised areas of skin.  While the Board acknowledges as lay people, the Veteran, his family, and his classmates may not be able to make etiological opinions, they are competent to report conditions capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this case, the Veteran, his family, and his fellow service members are not competent to render an etiology opinion with regard to the Veteran's skin condition.  Determining the etiology of the Veteran's skin condition requires medical inquiry into biological processes and pathology.  As noted by the VA examiner, observable skin symptoms are not synonymous to one medical condition and the cause can be multifactorial.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of their lay assertions is low.  

The findings of the VA examiner outweigh the lay evidence.  The preponderance of the probative evidence of record weighs against the claim of service connection for a skin condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

C. Chronic Fatigue Syndrome

The evidence of record documents the Veteran's continued complaints of lack of sleep and lack of energy during the day.  In February 2016, the Veteran underwent a VA examination.  He reported that he feels exhausted a lot, and wanted to sit still to get his bearings.  He described the onset of symptoms as "gradual."  Nevertheless, in February 2016 the VA examiner concluded the Veteran does not currently have, nor has he ever had chronic fatigue syndrome.  The February 2016 examiner opined the Veteran's fatigue could be due to his sleep apnea, PTSD, sleep disturbances, or insomnia.  The examiner noted that chronic fatigue syndrome is "...a complicated disorder characterized by extreme fatigue that can[no]t be explained by any underlying medical condition."  The examiner considered the Veteran's lay contentions but noted that the Veteran's symptoms did not meet the requirements for chronic fatigue syndrome as the Veteran's fatigue could be due to multiple underlying causes.  

While the Board considers the Veteran's lay statements, as a lay person, the Veteran in this case is not qualified to diagnose himself with chronic fatigue.  As explained by the VA examiner, it is a complicated disorder with specific diagnostic criteria and the evidence of record does not show that the Veteran has the necessary skills, training, or experience to render a diagnosis of chronic fatigue syndrome.  Thus, the Veteran's statements are outweighed by the February 2016 VA examiner's opinion.  

Consequently, the Board finds the Veteran does not have a current disability, including a qualifying disability under 38 C.F.R. § 3.317, which is required for direct service connection.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Additionally, while the Veteran meets the qualifications for Gulf War Status, his chronic fatigue cannot be service connected as an undiagnosed illness.  As the February 2016 VA examiner stated, the Veteran's chronic fatigue can be attributed to known, clinical diagnoses.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Therefore, the Board concludes service connection is not warranted. 

D. Respiratory Condition

The Veteran was diagnosed with asthma in 2016 and chronic rhinitis in 2011.  The Veteran's STRs note that he was treated for sinus drainage and coughing in June 1999.  He also had an upper respiratory infection (URI) in service.  The Veteran's VA treatment records show a long history of treatment for rhinitis and asthma post-service. 

The Veteran received a VA examination in February 2016 and the examiner opined that the Veteran's asthma and rhinitis were not due to his military service.  The examiner considered the lay statements of record concerning the Veteran's complaints of sinus problems but noted that those lay statements were not competent, medical diagnoses.  The examiner stated that "asthma and rhinitis related to environmental exposures are condition[s] that would likely have had it's [sic] onset at the time of exposure or shortly thereof."  Consequently, the examiner opined that because the complaints for these conditions occurred more than 20 years after service, his asthma and rhinitis were not due to service.  Additionally, the examiner found that the Veteran did not have a disability manifested by shortness of breath that cannot be attributed to a known clinical diagnosis and therefore it was not an undiagnosed illness or a medical unexplained chronic multisymptom illness.  

While the Board considers the Veteran's lay statements, he is not competent to provide an etiological opinion because determining the etiology of his diagnosed respiratory disorders requires inquiry into biological processes, pathology, and physiological functioning.  The record does not show that the Veteran has the skills, training, or expertise needed to render such an opinion.  Conversely, the February 2016 examiner is competent to provide an etiological opinion and based that opinion on a review the Veteran's claims file and lay statements.  Thus, the Board affords the February 2016 VA examiner's opinion higher probative weight.  As the preponderance of evidence is against the Veteran's claim, the benefit-of-the doubt doctrine is not applicable, and direct service connection for a respiratory is not warranted.  38 C.F.R. § 3.102 (2016); see Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board also notes the Veteran has a distinct diagnosis of asthma and chronic rhinitis.  Similar to the Veteran's claim for chronic fatigue syndrome, the Board finds the Veteran's respiratory conditions are not due to an undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, presumptive service connection is also not warranted.   


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a respiratory condition is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


